Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 5, 2018                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157821-2                                                                                                 David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
                                                                                                                       Justices
  _________________________________________
  In re MGR, Minor.                                                  SC: 157821-2
                                                                     COA: 338286; 340203
                                                                     Oakland CC Family Division:
                                                                     2016-842995-AD
  _________________________________________/

         On order of the Court, the application for leave to appeal the February 27, 2018
  judgment of the Court of Appeals is considered, and it is GRANTED. The time allowed
  for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).

          Appellants shall file their brief within 42 days of the date of this order addressing:
  (1) whether the Court of Appeals erred in determining that the trial court’s decisions
  under Section 39 of the Adoption Code, MCL 710.39, were moot in light of the order of
  filiation that entered in the paternity action; and (2) whether In re MKK, 286 Mich. App.
546 (2009), should be overruled. The appellees shall file their briefs within 21 days of
  being served with the appellants’ brief. A reply, if any, must be filed by the appellants
  within 14 days of being served with the respective appellee’s brief.

         We further direct the Clerk to schedule the oral argument in this case for the same
  future session of the Court when it will hear oral argument in In re LMB, Minor (Docket
  No. 157903).

         The Family Law Section of the State Bar of Michigan is invited to file a brief
  amicus curiae. Other persons or groups interested in the determination of the issues
  presented in this case may move the Court for permission to file briefs amicus curiae.

         Motions for permission to file briefs amicus curiae and briefs amicus curiae
  regarding these cases should be filed in this case only and served on the parties in both
  cases.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 5, 2018
          s1002
                                                                                Clerk